     Case 1:20-cv-00849-CKK Document 5-4 Filed 03/30/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

____________________________________

EDWARD BANKS, et al.,

                        Plaintiffs,

        v.                                             No. 1:20-cv-849

QUINCY BOOTH, in his official capacity
as Director of the District of Columbia
Department of Corrections, et al.,

                  Defendants.
____________________________________


      CERTIFICATE OF COUNSEL REQUIRED BY LOCAL RULE 65.1(a)

        Pursuant to Local Rule 65.1(a), the undersigned counsel for Plaintiffs hereby

certifies as follows:

        (1) Copies of all pleadings and papers filed in this action to date, or to be presented

to the Court at the hearing on the application for a Temporary Restraining Order, have been

delivered to Defendants by email addressed to Fernando Amarillas, Chief of the Equity

Section at the Office of the Attorney General for the District of Columbia, at

fernando.amarillas@dc.gov, at approximately 3:27 p.m. on March 30, 2020. A copy of the

summons and file-stamped papers will be hand-delivered to the Office of the Attorney

General (or whomever is designated to receive papers on its behalf during this emergency

period, and to the extent that office is accepting paper copies and hand deliveries) promptly

after receiving summonses from the Clerk of Court.
     Case 1:20-cv-00849-CKK Document 5-4 Filed 03/30/20 Page 2 of 2




       (2) Mr. Amarillas has been notified, in the same email, that the time of presenting

the application for the temporary restraining order to the Court has not yet been set by the

Court; Plaintiffs’ counsel will notify him as soon as it is.

       (3) Moments after undersigned counsel emailed Mr. Amarillas, undersigned

counsel further reached Mr. Amarillas by telephone at his office in order to alert him that

he received these papers by email.

March 30, 2020                         Respectfully submitted,

                                       /s/ Scott Michelman
                                       Scott Michelman (D.C. Bar # 1006945)
                                       American Civil Liberties Union Foundation
                                               of the District of Columbia
                                       915 15th Street NW, Second Floor
                                       Washington, D.C. 20005
                                       Tel. 202-457-0800
                                       smichelman@acludc.org
